Citation Nr: 1048424	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-31 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for a gastrointestinal 
disability with diarrhea, to include as due to an undiagnosed 
illness or exposure to sarin gas.

5.  Entitlement to service connection for muscle aches, to 
include as due to an undiagnosed illness or exposure to sarin 
gas.  

6.  Entitlement to service connection for loss of breath, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a right rotator cuff 
tear.  
8.  Entitlement to service connection for right hand and wrist 
cubital and carpal tunnel syndrome.

9.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

10.  Entitlement to a rating in excess of 30 percent for 
headaches with loss of memory.

11.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the thoracolumbar spine.

12.  Entitlement to a compensable rating for bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1976 to May 
1981 and from January 1982 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the RO in 
Muskogee, Oklahoma, which increased the appellant's disability 
ratings for PTSD and headaches, continued the ratings for his 
thoracolumbar degenerative joint disease and bilateral hearing 
loss, and denied service connection for a right hip replacement, 
right hand and wrist cubital and carpal tunnel syndrome, fatigue, 
sleep apnea, loss of breath, a gastrointestinal disability with 
diarrhea, muscle aches and declined reopening a claim of service 
connection for a right rotator cuff tear.  

The appellant brought a previous claim for service connection for 
a right rotator cuff tear.  The RO denied the claim in a December 
2002 rating decision.  The appellant was notified of that 
decision and responded with a March 2003 Notice of Disagreement 
(NOD).  The NOD lists four issues that the appellant wanted to 
appeal, then went into a discussion raising a new claim for 
benefits.  The appellant then discussed the denied rotator cuff 
tear claim, arguing that the injury had occurred during service, 
and that he continued to have problems.  Pro se filings, as this 
NOD was, are to be read sympathetically.  The Board finds, 
therefore, that the March 2003 NOD was also a NOD to the issue of 
service connection for a right rotator cuff tear.  The Board 
concludes that the December 2002 rating decision has not become 
final.  38 U.S.C.A. §§ 7104, 7105.  Reopening is not required.  
The Board will proceed to consider this claim on the merits.  The 
claim has been recharacterized to reflect this on the cover page 
of this decision.  

Evidence has been received subsequent to the final consideration 
of the claim by the RO.  The appellant, through his 
representative, has waived RO consideration of that evidence.  
The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) 
(2010).

The appellant testified before the undersigned a September 2010 
videoconference hearing.  A transcript has been associated with 
the file.

The issues of service connection for loss of breath, a 
right rotator cuff tear and right hand and wrist cubital 
and carpal tunnel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The appellant required a right hip replacement due to 
advanced degeneration of the joint caused by the repeated 
physical trauma associated with the ordinary conditions and 
requirements of his active duty service.

2.  The appellant does not have a fatigue disorder, manifest to a 
compensable degree. 

3.  The appellant does not have a sleep disorder, manifest to a 
compensable degree.

4.  The appellant has a gastrointestinal disorder, manifested by 
diarrhea with occasional blood in his stool, which is analogous 
to moderate irritable colon syndrome.

5.  The appellant does not have a disability characterized by 
muscle aches due to service or an undiagnosed illness.  

6.  The appellant's PTSD results in his difficulty in 
establishing and maintaining effective work and social 
relationships; he does not have symptoms such as illogical 
communication, memory loss, disorientation, episodes of 
unprovoked violence, or suicidal or homicidal ideation; he does 
not neglect his personal appearance; he is capable of performing 
all activities of daily living; PTSD is not productive of total 
occupational and social impairment or of deficiencies in most 
areas.

7.  The appellant's headaches with memory loss are not productive 
of severe economic inadaptability.

8.  The appellant's thoracic spine DJD has not resulted forward 
flexion limited to 60 degrees, combined range of motion of 120 
degrees or less, spasm or guarding or abnormal spinal contour, is 
not manifested by additional functional loss on use and the 
appellant is not service-connected for intervertebral disc 
syndrome of the thoracic spine.

9.  The appellant's bilateral hearing loss disability is 
productive of hearing impairment at a Level I or II, and does not 
have an impact on his occupation.  


CONCLUSIONS OF LAW

1.  The appellant's right hip disability was incurred as a result 
of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  A fatigue disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

3.  A sleep disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2010).

4.  A gastrointestinal disability with diarrhea was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304,  3.317 (2010).

5.  A muscle ache disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110,  1131,  5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

6.  The criteria for an evaluation greater than 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).

7.  The criteria for an evaluation greater than 30 percent for 
headaches with memory loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

8.  The criteria for an evaluation greater than 10 percent for 
DJD of the thoracic spine are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

9.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection 
and increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).

As to the claims of service connection for a right hip disability 
and a gastrointestinal disability with diarrhea, those claims 
have been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on those claims is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 
2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As to the service connection claims, prior to initial 
adjudication of the appellant's claim, a letter dated in March 
2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
March 2006 letter did not provide notice of the fourth and fifth 
element of Dingess.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As to the increased ratings claims, prior to initial adjudication 
of the appellant's increased rating claims, a letter dated in 
March 2006 fully satisfied the duty to notify provisions for the 
Quartuccio elements two and three.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The U.S. Court of 
Appeals for Veterans Claims (Court) held that to satisfy the 
first Quartuccio element for an increased-compensation claim, 
section 5103(a) compliant notice must meet a four part test laid 
out in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Recently, the Court issued an 
opinion incorporating those surviving portions of the first 
Vazquez-Flores decision, namely that VA must notify the claimant 
that, 1) to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability, 2) a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment, and 3) provide examples of the 
types of medical and lay evidence that the claimant may submit 
(or ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation, and must also notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 
(2010) (Vazquez-Flores III).

The RO provided Vazquez-Flores III-compliant VCAA notice in May 
2008.  Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in May 
2008, he was provided ample opportunity to respond with 
additional argument and evidence and the claim was readjudicated 
and additional supplemental statements of the case (SSOCs) were 
provided to the appellant in June 2008 and May 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In light of the foregoing, the Board finds that the requirements 
of Vazquez-Flores III are met.  The Board, therefore, finds that 
the requirements of Quartuccio are met and that the VA has 
discharged its duty to notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

For service connection claims the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
If VA provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of 
a medical opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a March 2010 VA Gulf War Illness 
protocol medical examination.  The examination report was 
rendered by a medical professional following a thorough 
examination and interview of the appellant and review of the 
claims file.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation and reasoned basis for the conclusions that 
were reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, supra.  

In increased ratings claims the duty to assist includes, when 
appropriate, the duty to conduct a thorough and contemporaneous 
examination of the appellant.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record does 
not reflect the current state of the appellant's disability, a VA 
examination must be conducted.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant an appropriate VA examination in 
2006 for his headaches and PTSD, in 2006, 2008 and 2010 for his 
thoracic spine and in 2006 and 2010 for his hearing loss.  The 
appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the private 
treatment mentioned above, records of which are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
2006, 2008, and 2010 VA examination reports are thorough and 
supported by VA outpatient treatment records.  The examinations 
in this case are adequate upon which to base a decision.

During the course of the appeal, Compensation and Pension (C&P) 
hearing examination worksheets were revised to include a 
discussion of the effect of the appellant's hearing loss 
disability on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  In this case, 
the VA examination reports note general complaints, such as 
difficulty understanding speech, especially when in a noisy 
background.  However, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) noted the worksheet revisions, but also noted that even 
if an audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice caused 
by a deficiency in the examination.  The appellant has not 
alleged any prejudice caused by a deficiency in the examinations 
here.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has a variety of disabilities as a 
result of his service.  For the reasons that follow, the Board 
has concluded that service connection is warranted for right hip 
replacement and a gastrointestinal disability as due to an 
undiagnosed illness, but not for fatigue, sleep apnea or muscle 
aches.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

a. Right Hip Replacement

The appellant had his right hip replaced in January 2007 due to 
advanced degenerative joint disease.  The current disability is 
well established.

The appellant contends that he had substantial physical wear on 
his right hip as a result of his service with the Special Forces.  
The appellant has submitted several statements from others in the 
Special Forces.  These statements confirm that the physical 
rigors of his service were enormous, due to pack weights, 
endurance training and parachute jumps resulting in significant 
impacts.  Such events are consistent with the conditions of the 
appellant's service.  38 U.S.C.A. § 1154(a).

The appellant has also submitted statements from his treating 
physicians linking his right hip degeneration to his inservice 
physical stresses.  Most recently, the appellant submitted an 
August 2010 letter from a Dr. P.H., indicating that the 
cumulative toll of damage to which the appellant was exposed in 
the Special Forces contributed to the osteoarthritis of the 
appellant's hips, knees and back.  

The appellant was evaluated at a March 2008 VA examination in 
connection with this claim.  The RO requested an opinion as to 
whether the appellant's right hip disability was related to 
specific right hip treatment in 1983 and 1986, or related to 
parachute jumps.  The examiner indicated that the right hip 
condition was not related to the treatment in 1983 and 1986.  The 
examiner concluded that the right hip condition was most likely 
due to regular age related wear and tear with degenerative 
changes as the left hip was also reported to have degenerative 
changes.  The Board notes that the examiner did not specifically 
address parachute jumps and that those parachuting typically land 
on both feet.  Changes in both hips would be consistent with such 
landings, even if the appellant has only claimed service 
connection for one hip.  

The Board finds that the evidence in this claim is at least in 
equipoise in favor of the appellant's claim.  The appellant's 
right hip replacement is related to his service in the Special 
Forces.  Service connection is warranted.  See Hickson.  

b. Persian Gulf War Related Disabilities

The appellant contends that he has a variety of disabilities that 
he believes are related to his service in the Persian Gulf War in 
1991 and 1992.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term "Persian Gulf 
veteran" means a veteran who served on active military, naval, 
or air service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  Unlike 
the elements for direct service connection given above, for the 
undiagnosed illness part of the appellant's claims, as discussed 
in more detail below, competent evidence linking a current 
disability to an event during service need not be provided.  
Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Fatigue and Sleep Disorder

The appellant filed his claim for an "inability to sleep" in 
January 2006.  The RO characterized the claim as one for sleep 
apnea, which the appellant did not claim.  The Board will address 
the claim as one for a sleep disorder (i.e., a disorder causing 
an inability to sleep).

The appellant was seen for a March 2010 VA examination.  At that 
time, the appellant reported that he failed a physical fitness 
test during his last year of service, 1997.  The appellant 
reported that he noted shortness of breath as a possible cause of 
fatigue.  He reported discussing this with his commanding 
officer.  The examination was normal.  The examiner indicated 
that the appellant had undiagnosed fatigue and suspected a sleep 
disturbance.  There were no abnormal findings or test results 
associated with these complaints.

To be service-connected under the Gulf War Illness presumption, 
an undiagnosed illness must be manifest to a compensable degree.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  The Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 
6354 provides that chronic fatigue syndrome includes debilitating 
fatigue, cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs and 
symptoms.  38 C.F.R. § 4.88b (2010).

A 10 percent disability rating is assigned for signs 
and symptoms that wax and wane but result in periods 
of incapacitation of at least one but less than two 
weeks total duration per year, or the symptoms are 
controlled by continuous medication.

A 20 percent disability rating is assigned for signs 
and symptoms that are nearly constant and restrict 
routine daily activities by less than 25 percent of 
the pre-illness level, or signs and symptoms that wax 
and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration 
per year.

A 40 percent disability rating is assigned for signs 
and symptoms that are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the 
pre-illness level, or the signs and symptoms wax and 
wane, resulting in periods of incapacitation of at 
least four but less than six weeks total duration per 
year.

A Note to Diagnostic Code 6354 provides that for rating purposes, 
the condition will be considered incapacitating only while it 
requires bed rest and treatment prescribed by a physician.  38 
C.F.R. § 4.88b, Diagnostic Code 6354.

The appellant's VA treatment records do not reflect that he has 
been prescribed bedrest.  The appellant has not reported bedrest 
prescribed by anyone.  The appellant is also not on continuous 
medication for fatigue.  The appellant was seen for a March 2010 
Gulf War registry examination which found no abnormalities 
related to the complaints of fatigue.  

Disability due to obstructive sleep apnea is rated under a 
general set of criteria applicable to respiratory system found at 
38 C.F.R. § 4.97, Diagnostic Code 6847.  Under the criteria found 
at Diagnostic Code 6847, a noncompensable rating is warranted for 
asymptomatic but documented sleep disorder breathing.  A 30 
percent disability rating is warranted for persistent day-time 
hypersomnolence.  A 50 percent disability rating is warranted 
when the disability requires the use of a breathing assistance 
device such as a CPAP machine.  A total, 100 percent, disability 
rating is warranted for chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or requires the use of a 
tracheotomy.  Id.  The appellant was alert and oriented at his 
various VA examinations in connection with all of these claims.  
The appellant was not noted to be hypersomnolent during any of 
his VA treatment visits.  The March 2010 VA examination found no 
abnormality that would produce a sleep disorder.  

The Board also notes that sleep disturbance is a part of his PTSD 
symptoms and would be naturally productive of fatigue and an 
inability to sleep.  As a result, related fatigue is compensated 
by his PTSD rating.  The Board finds that the evidence does not 
establish a separate compensable disorder productive of an 
inability to sleep or persistent fatigue.  Service connection is 
not warranted for fatigue or an inability to sleep as due to an 
undiagnosed illness.  

Notwithstanding the foregoing presumptive provisions, the Veteran 
is not precluded from establishing service connection for a 
disease averred to be related to Gulf War service, as long as 
there is proof of such direct causation.  See generally Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In order to 
establish service connection for the claimed disorder, there must 
be (1) competent and credible evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent and credible evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

A current disability exists if the diagnosed disability is 
present at the time of the claim or during the pendency of that 
claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  To be 
present as a current disability, the claimed condition must be 
present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  Although the appellant complains of an 
inability to sleep and fatigue, on direct medical evaluation, no 
disorder has been diagnosed.  The Board considers the appellant's 
lay testimony of his symptoms as both credible and competent.  
His complaints, however, have not allowed a medical observer to 
identify any disorder.  No abnormal findings can be located based 
on these complaints.  As mentioned above, these complaints are 
also consistent with the symptoms for the appellant's service-
connected PTSD.  The Board finds that the preponderance of the 
evidence is against a diagnosed disability characterized by an 
inability to sleep or fatigue.  Service connection on a direct 
basis is not warranted.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Gastrointestinal Disability with Diarrhea

The appellant was seen at a March 2008 VA examination for his 
gastrointestinal complaints.  The appellant reported low grade 
diarrhea with loose stools every day for the preceding fifteen 
years.  The appellant denied seeing a doctor and was not taking 
medications.  There was no history of nausea, vomiting, 
hematemesis, or melena.  The appellant felt typical gas pain or 
discomfort.  The appellant reported that his weight fluctuates 
fifty pounds every year.  

The appellant was evaluated for gastrointestinal disabilities at 
his March 2010 VA examination.  The appellant was normal on 
examination.  He complained of two loose stools per day with 
occasional blood.  He reported some evaluation for diarrhea 
during service in the last two years of service.  The appellant 
denied seeking regular treatment for the condition.  

To be service-connected under the Gulf War Illness presumption, 
an undiagnosed illness must be manifest to a compensable degree.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  The Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board 
concludes that Diagnostic Code 7319 is most appropriate here as 
the ratings criteria explicitly include diarrhea.  38 C.F.R. 
§ 4.114 (2010).  

Under Diagnostic Code 7319, a noncompensable rating is assignable 
for mild irritable colon syndrome; disturbances of bowel function 
with occasional episodes of abdominal distress.  Id.  A 10 
percent evaluation is assignable for moderate irritable colon 
syndrome; frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is assignable for severe 
irritable colon syndrome; diarrhea, or alternating diarrhea and 
constipation with more or less constant abdominal distress.  

The appellant is competent to report complaints of daily diarrhea 
since service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms capable 
of lay observation).  The appellant does not report additional 
symptoms of abdominal distress.  The March 2010 VA examination 
report indicates that the effect on the appellant's usual 
occupation is frequent bowel movements at times.  The appellant 
has not reported weight loss, anemia, malnutrition or any other 
side effect of an intestinal disorder listed in 38 C.F.R. 
§ 4.114.  The appellant has reported occasional blood in his 
stool, with daily symptoms of diarrhea.  The Board finds that 
this is analogous to moderate irritable colon syndrome.  The 
Board finds that the appellant has a gastrointestinal disability 
with diarrhea manifest to within a compensable degree under 
38 C.F.R. § 3.317.  Service connection is warranted for 
gastrointestinal disability claimed as due to undiagnosed 
illness.  


Muscle Aches

In determining whether the appellant' muscle pain is 10 percent 
or more disabling, the Board will apply the rating criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5025, fibromyalgia.  The Board 
notes that rating by analogy is appropriate for an unlisted 
condition where a closely related condition, which approximates 
the anatomical location, symptomatology, and functional 
impairment, is available.  38 C.F.R. § 4.20.

Under Diagnostic Code 5025, fibromyalgia, or fibrositis or 
primary fibromyalgia syndrome, is assigned a 10 percent rating 
when it is with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety, or Raynaud's like symptoms that require 
continuous medication for control.  The note to this diagnostic 
code provides that 'widespread pain' means pain in both the left 
and right sides of the body that is both above and below the 
waist, and that affects both axial skeleton (i.e., cervical 
spine, anterior chest, thoracic spine, or low back) and the 
extremities.  

The appellant was evaluated in part for joint pains and muscle 
aches at his March 2008 VA examination.  The appellant reported 
feeling muscle aches and muscle twitches all the time.  He also 
reported tremors in his right arm when driving.  The appellant 
was evaluated at a March 2010 VA examination.  The appellant 
reported multiple joint pains including his cervical spine, 
shoulders, elbows, wrists, hips, and knees.  The appellant 
reported multiple sprains and strains of several joints.  The 
appellant reported no acute muscle injury except a rotator cuff 
as in the joints.  The appellant reported a right thigh twitch at 
times.  The appellant reported that he was exposed to chemicals 
during Desert Storm.  The physical examination portion of the 
report shows that the major finding was pain.  The appellant was 
tender in the right shoulder and right hip.  The muscle strength 
was normal 5/5.  The appellant's ranges of motion for his neck, 
upper and lower extremities were evaluated.  All ranges were 
normal, with no additional limitations due to pain, fatigue, 
weakness or lack of endurance, except for some limitation of 
flexion in both shoulders due to pain, and some limitation of 
motion in both hips.  No other abnormal findings were present.  
In the impression portion of the report, the examiner noted 
diffuse myalgias with normal muscle examination.  There were no 
symptoms, abnormal findings or tests results associated with the 
finding.  The examiner concluded there were no effects on daily 
activities or effect on the appellant's occupation.  The 
appellant's private treatment records indicate that the appellant 
has osteoarthritis of the right shoulder and underwent a joint 
replacement of the right hip.  There are no other tender points 
unassociated with another disability present in the records.  The 
Board turns to examine whether the appellant has had muscle pain 
that would warrant a disability rating of 10 percent or more 
following service.  See Gutierrez.  

The appellant is competent to report complaints of generalized 
muscle pain since service.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  However, the record does 
not show that he receives treatment for muscle pains or that such 
symptoms interfere with his ability to function.  The appellant 
does not receive regular treatment or medication for his diffuse 
muscle aches.  During his testimony before the undersigned, the 
appellant indicated taking a significant amount of narcotic 
medications, but these were for other, identified causes, such as 
his back and neck pain, headaches, right hip and so on, which are 
diagnosed conditions and already service-connected.  The only 
tender points located were in the right hip, where the appellant 
underwent a joint replacement, and the right shoulder, where the 
appellant has been diagnosed with osteoarthritis.  There is no 
specific treatment for diffuse myalgia.  The Board finds that the 
muscle aches have not been manifest to a compensable degree.  See 
38 C.F.R. § 4.71a, DC 5025.  Service connection is not warranted 
on a Gulf War Illness presumption.  See 38 C.F.R. § 3.317.

The Board notes that the appellant is already service-connected 
for a variety of maladies throughout his body and is presenting 
seeking service connection for more.  Among these additional 
disabilities are right hand and wrist cubital and carpal tunnel 
syndrome and a right shoulder rotator cuff tear, both of which 
are addressed in the Remand section below.  The Board cannot 
identify any muscle ache condition not already associated with 
another recognized disability.  The Board has no doubt that the 
appellant suffers from muscle aches, these are anticipated with 
the widespread arthritis that the appellant has been diagnosed 
with.  See 38 C.F.R. § 4.71a, DC 5003.  The Board cannot find 
that the appellant has a distinct disability of muscle aches for 
which service connection may be granted.  Without a diagnosis, 
service connection must fail.  See Hickson.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's muscle aches claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

IV. Increased Ratings

The appellant contends that he is entitled to a rating in excess 
of 50 percent for his PTSD, a rating in excess of 30 percent for 
his headaches with memory loss, a rating in excess of 10 percent 
for thoracic spine degenerative joint disease, and an initial 
compensable rating for bilateral hearing loss.  For the reasons 
that follow, the Board concludes that increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2010). 

Moreover, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating may 
be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

a. PTSD

The appellant's service-connected PTSD is evaluated as 50 percent 
disabling under the General Rating Formula for Mental Disorders.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-
IV, Global Assessment Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

The appellant was seen for a 2006 VA examination for his PTSD.  
The appellant reported that he was not receiving therapy, that he 
had not been hospitalized for psychiatric reasons and had not 
been to an emergency room for psychiatric reasons.  The appellant 
reported working as a sales manager for eight years since 
separation from service with good relationships with his 
supervisor and co-workers.  The appellant reported having anger 
management problems at work.  There had been no major changes in 
his daily activities since he developed his mental condition.  
The appellant reported some major social changes such as not 
liking people, not trusting others, avoiding social activities 
except church, and increased marital and family conflict.  The 
appellant denied any time lost from work.  The appellant also 
reported drinking alcohol to help cope.  On mental status 
examination, the appellant's orientation was within normal 
limits.  His appearance and hygiene were appropriate.  His 
behavior was appropriate.  His affect and mood were abnormal with 
depressed mood which occurred near-continuously and did not 
affect the ability to function independently.  The appellant was 
in denial regarding his feelings, drinking on a daily basis to 
cope with depression and anxiety.  The appellant suppressed 
depressive responses, utilizing anger during the day, until the 
evening when he drank.  Communication, speech, and concentration 
were within normal limits.  Panic attacks were present and 
occurred more than once per week.  The appellant was suspicious.  
There was no delusion or hallucination history present or 
observed during the examination.  There were no obsessional 
rituals.  Thought processes were appropriate.  Judgment was not 
impaired.  Abstract thinking was normal.  Memory was within 
normal limits.  The appellant had passive thoughts of death, but 
no intent to die.  There were no homicidal ideations.  The 
appellant's symptoms were described as avoidance of social 
activities, lack of trust in others, intense anxiety and fear, 
inability to sleep, racing thoughts and nightsweats as well as 
intensive sweating.  The appellant was assigned a GAF score of 
65.  The appellant was mentally capable of managing his benefit 
payments.  The appellant did not have difficulty performing the 
activities of daily living.  He had difficulty establishing and 
maintaining effective work and social relationships.  He was able 
to maintain effective family role functioning.  He had occasional 
interference with recreation or leisurely pursuits due to PTSD.  

The appellant testified before the undersigned that his PTSD was 
largely productive of symptoms such as irritability, anger, mood 
swings, an inability to cope with rules and a tendency to isolate 
himself.  The appellant reported that he had changed jobs due to 
growing aggravation with rules at his previous employer.  The 
appellant reported during the hearing that he changed jobs every 
three to four years since service.  The appellant had maintained 
adequate performance with his current employer.  The appellant 
reported conflict with his family due to anger problems.  The 
appellant reported that he liked his job, which required frequent 
travel, meeting with a variety of people, and problem solving 
associated with the job.  The appellant reported hobbies of 
hunting and fishing.  

In reviewing the appellant's reported symptomatology, the Board 
finds that the appellant's PTSD is not productive of total 
occupational and social impairment or of deficiencies in most 
areas.  The appellant has a job requiring frequent contact with a 
large number of people, frequent travel, and what appears to be 
complex problem solving.  The appellant does not appear to have 
symptoms such as illogical communication, memory loss, 
disorientation, episodes of unprovoked violence, suicidal or 
homicidal ideation, or neglect of his personal appearance.  The 
appellant is capable of performing all activities of daily 
living.  While the appellant's PTSD has some effect on his family 
and employment, the 2006 VA examination report shows a GAF of 65, 
indicating mild symptoms.  The Board finds that the appellant's 
PTSD is productive of symptoms more like the criteria for a 50 
percent rating than for a 70 or 100 percent rating.  The Board 
concludes that the criteria for a rating in excess of 50 percent 
are not met.  

The Board has considered the possibility of staged ratings.  The 
appellant did not report a worsening in his symptoms during his 
testimony before the undersigned.  The reported symptoms did not 
indicate a worsening or change in symptoms.  The Board finds that 
the criteria for a rating in excess of 50 percent have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
Hart.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

b. Headaches with Memory Loss

The appellant's headache disability has been rated under 
Diagnostic Code 8100.  See 38 C.F.R. § 4.124a (2010).  Under 
Diagnostic Code 8100, migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  Id.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month warrants a 30 
percent disability evaluation.  Id.  A noncompensable evaluation 
is assigned for migraine headaches with less frequent attacks.  
Id.  

The appellant testified that he has headaches on a daily basis.  
The appellant reported that he would have particularly painful 
headaches three to four times a month that require him to take 
medication, lie down in a quiet, dark room and have his family 
leave him alone.  The appellant reported that his job was in 
sales and that he works primarily from his home.  He reported 
being able to take days when a particularly severe headache hit 
and catch up on the next day.  He is able, in this fashion, to 
avoid taking time off and maintaining his income.  The appellant 
reported that he has been with his current employer for two and 
half years.  

On VA examination in 2006, the appellant reported daily headaches 
with severe headaches occurring once or twice a week.  He 
reported severe pain with photophobia lasting two hours during 
the severe headaches.  During attacks he had to stay in bed in a 
darkened room.  On physical examination, the cranial nerves were 
normal.  Coordination was within normal limits.  Neurological 
examination of the upper and lower extremities was normal.  

The appellant's VA treatment records do not reflect significant 
treatment for headaches.  The headaches appear on his active 
problem list, but those records obtained for the file do not show 
regular complaints or treatment for headaches or memory loss.  

The next higher, schedular maximum rating for headaches requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100.  As discussed above, the appellant testified 
that he maintained adequate performance with his current 
employer.  The appellant reported conflict with his family due to 
anger problems.  The appellant reported that he liked his job, 
which required frequent travel, meeting with a variety of people, 
and problem solving associated with the job.  The appellant 
reported hobbies of hunting and fishing.  The appellant's 
employment requires a great deal of flexibility and adaptability.  
The Board cannot find that the appellant has severe economic 
inadaptability due to his headaches given the appellant's job 
requirements.  The criteria for a rating in excess of 30 percent 
are not met.  Id.  

The Board has considered the possibility of staged ratings.  The 
appellant did not report a worsening in his symptoms during his 
testimony before the undersigned.  The reported symptoms did not 
indicate a worsening or change in symptoms.  The appellant has 
been working in the same profession since his separation from 
service.  The Board finds that the criteria for a rating in 
excess of 50 percent have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See Hart.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

c. DJD of the Thoracic Spine

Disabilities of the spine, excepting degenerative disc disease, 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  
Under the Formula, a 10 percent rating is for application with 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.  Id.  A 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine greater 
than 20 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent 
evaluation is warranted where there is forward flexion of the 
cervical spine of 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  Id.  A 40 percent evaluation requires 
unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is demonstrated.  
Id.  These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The appellant was seen for a July 2006 VA examination in 
connection with this claim.  The appellant reported constant 
pain, traveling to the right scapular region.  The pain can be 
elicited by physical activity and relieved by rest and 
medication.  The appellant reported difficulty bending.  The 
appellant had active forward flexion to 90 degrees, extension to 
30 degrees, bilateral lateral flexion to 30 degrees, bilateral 
rotation to 30 degrees.  The motions were not painful and the 
appellant had no additional limitation of motion on repetitive 
use.  The range of motion measurements are normal per Note 2 of 
the General Ratings Formula.  The appellant did not have spasm, 
guarding or abnormal contour.  

The appellant was seen for a March 2010 VA examination.  The 
appellant had active forward flexion to 80 degrees, extension to 
30 degrees, bilateral lateral flexion to 30 degrees, bilateral 
rotation to 30 degrees.  The motions were not painful and the 
appellant had no additional limitation of motion on repetitive 
use.  The appellant did not have spasm, guarding or abnormal 
contour.  

The appellant testified before the undersigned that his back 
disability caused him significant pain every morning.  The 
appellant reported pain at the top of his head to toenails, with 
his back, hip and neck regions being the three worse locations.  
The appellant reported that the pain was generally everywhere 
including his shoulder, hip, knees, neck and everything else.  
The appellant reported that his back disability was debilitating 
from the standpoint of bending over and picking up things.  The 
appellant reported trouble shoeing horses as a result.  The Board 
notes that the appellant is service-connected for a variety of 
back and neck disabilities, receiving three compensable ratings.  
The appellant's testimony is not specific enough to allow the 
application of the ratings criteria.

Any associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are separately 
evaluated under an appropriate Diagnostic Code.  Id., at Note 
(1).  No neurological complications were identified at his VA 
examinations and he did not testify to any during his hearing 
before the undersigned.

The Board finds that the appellant's thoracic spine DJD has not 
resulted in forward flexion limited to 60 degrees, combined range 
of motion of 120 degrees or less, spasm or guarding or abnormal 
spinal contour.  The schedular criteria for an increased rating 
are not met.  

Degenerative disc disease, also called intervertebral disc 
syndrome, may also be rated based on alternative criteria.  Under 
the Diagnostic Code 5243, a 20 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  Id. at Note (2).  The 
appellant is not service-connected for intervertebral disc 
syndrome of the thoracic spine.  These provisions are not 
applicable.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  During his VA examinations, additional 
limitation of motion was not found.  The appellant testified to 
additional pain but objective physical findings do not support 
significant functional loss.  Given the appellant's near-normal 
range of motion findings, lack of additional functional loss, 
guarding or spasm and his two other compensable ratings for the 
spine, the Board concludes that the criteria for a rating under 
DeLuca are not met.

The Board has considered the possibility of staged ratings.  The 
Board, however, concludes that the criteria for a rating in 
excess of 10 percent have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See Hart.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

d. Hearing Loss

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 
(2010).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and 
the poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

On VA audiologic evaluation in May 2006, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
50
LEFT
15
25
40
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in both ears.  The puretone averages were 32 in the right 
ear and 49 in the left.

On VA audiologic evaluation in January 2010, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
45
50
LEFT
20
25
55
70
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  The 
puretone averages were 35 in the right ear and 55 in the left.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  In 2006, the right ear had a puretone average 
of 32 dB and a speech recognition score of 88; therefore the 
right ear received a designation of II.  The left ear had a 
puretone average of 49 dB and a speech recognition score of 88; 
therefore the left ear received a designation of II.  In 2010, 
the right ear had a puretone average of 35 dB and a speech 
recognition score of 96; therefore the right ear received a 
designation of II.  The left ear had a puretone average of 55 dB 
and a speech recognition score of 84; therefore the left ear 
received a designation of II.  The point where II and II and 
where I and II intersect on Table VII then reveals the disability 
level for the appellant's hearing loss, which in this case does 
not reach a compensable level.

The regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of amplification 
needed to attempt to conduct a speech discrimination test would 
be painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 25209 
(May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or Table 
VIa, whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment that is 
an extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  
However, in this case, the audiometric results from the VA 
examination do not meet these criteria, and the appellant's 
disability cannot be evaluated under the alternative rating 
scheme.

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes that 
the criteria for a compensable rating have at no time been met.  
Accordingly, staged ratings are inapplicable.  See id.  

The Board finds that the noncompensable evaluation currently 
assigned adequately reflects the clinically established 
impairment experienced by the appellant.  Thus, his request for a 
compensable evaluation is denied.  See 38 C.F.R. § 4.85.

The Board has considered the possibility of staged ratings.  The 
Board, however, concludes that the criteria for an initial 
compensable rating have at no time been met.  Accordingly, staged 
ratings are inapplicable.  See Hart.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim on a schedular basis.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied on a schedular basis.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

e. Extraschedular Referral

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluations for the appellant's PTSD, headaches, 
thoracic spine DJD and bilateral hearing loss disabilities are 
not inadequate.  The rating for PTSD is based on the totality of 
the circumstances surrounding the effect of the appellant's PTSD 
on his life.  There are no symptoms or effects on his daily life 
left uncompensated.  The March 2010 VA examination report 
indicates that the appellant lost three weeks from work in the 
preceding 12 months due to neck and back pain.  The appellant's 
complaints of pain are consistent with the ratings schedule and 
do not present additional, uncompensated symptoms.  The appellant 
testified that he has headaches that require him to rearrange his 
work schedule.  Again, the appellant's headaches present pain, 
photophobia and prostrating attacks consistent with the schedular 
criteria and do not present additional, uncompensated symptoms.  
It does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claims.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right hip disability is 
granted.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a gastrointestinal 
disability with diarrhea is granted.

Entitlement to service connection for muscles aches is denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a rating in excess of 30 percent for headaches 
with memory loss is denied.

Entitlement to a rating in excess of 10 percent for DJD of the 
thoracic spine is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.


REMAND

The Board must remand three of the appellant's service connection 
claims, including loss of breath, a right rotator cuff tear and 
right hand and wrist cubital and carpal tunnel syndrome.

The appellant contends that he has had shortness of breath since 
service.  During a VA examination, the appellant indicated that 
he had shortness of breath when he failed a physical fitness test 
in 1997, but stated that he had shortness of breath since 1991 or 
1992 during testimony before the undersigned.  

To be service-connected under the Gulf War Illness presumption, 
an undiagnosed illness must be manifest to a compensable degree.  
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  The Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Shortness of breath is analogous to diseases of the trachea and 
bronchi, which are rated as chronic bronchitis (DC 6600), 
bronchiectasis (DC 6601), bronchial asthma (DC 6602), pulmonary 
emphysema (DC 6603) and chronic obstructive pulmonary disease (DC 
6604).  See 38 C.F.R. § 4.97 (2010).  Each of these disabilities 
is rated by pulmonary function tests, except for bronchiectasis, 
which may also be rated by productive cough and incapacitating 
episodes.  Id.  

The appellant described his shortness of breath at a March 2008 
VA examination.  The appellant felt shortness of breath on 
exertion after walking about 50 to 100 yards.  He did not give a 
history of cough or hemoptysis.  The appellant reported treatment 
for pneumonia three times and a pleural embolism in December 
2006.  The appellant did not give a history of fever, but 
indicated a history of night sweats.  The appellant had no 
dyspnea or sputum at the examination.  The examiner indicated 
that the general medical examination was normal.  No abnormality 
of the cardiopulmonary system was found.  Unfortunately, no 
pulmonary function tests were performed.  In order to apply the 
analogous Diagnostic Criteria, pulmonary function tests are 
required.  The Board cannot determine from the record if a loss 
of breath disability was manifest to a compensable degree without 
the pulmonary function tests.  See Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  The Board remands for the provision of pulmonary 
function tests in this claim.

The Board must remand the right rotator cuff tear for a VA 
examination.  The appellant has complained since service of a 
rotator cuff tear in his right shoulder.  The appellant sought 
treatment during service for right shoulder injuries.  He 
mentioned a right rotator cuff tear during his separation 
physical examination, but no clinical findings are listed in the 
report.  The record reflects that a January 2007 MRI of the 
shoulder was performed which did not show a right rotator cuff 
tear.  This did show osteoarthritis of the acromioclavicular 
joint with large spurs.  The Board notes that while the appellant 
maintains that he had a rotator cuff tear but this diagnosis has 
not been confirmed by a medical professional.  The appellant may 
have misdiagnosed himself.  The appellant has reported pain and 
difficulty moving the right shoulder since service, which is 
consistent with the presence of osteoarthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2010).  The Board concludes that 
the appellant's claim is sufficiently broad as to encompass right 
shoulder osteoarthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a disability claim includes any disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  The Board notes that the appellant is service-connected 
for osteoarthritis of several other joints.  The appellant has 
not been provided with a VA examination for this claim.  The 
Board remands for an opinion to determine whether the right 
shoulder osteoarthritis is related to service.  

The appellant contends that he has right hand and wrist cubital 
and carpal tunnel syndrome that began during service.  The 
appellant testified that he received a plaster cast to wear at 
night during service.  The appellant's VA treatment records show 
that he was diagnosed with Dupuytren's contracture of the right 
hand in January 2006.  Current disability is well established.  
The appellant is presently service-connected for left cubital and 
carpal tunnel syndrome.  While the RO granted service connection 
for the left side on a direct basis, the record reflects 
additional information relevant to the instant right side claim.  
The appellant underwent an August 1999 VA examination, in which 
the examiner stated that the appellant had the left side 
conditions secondary to his neck disability.  The appellant is 
service-connected for cervical spine disc disease of C5-C6, C6-
C7.  The Board notes that the appellant has not been provided a 
VA examination and opinion to determine whether he has right hand 
and wrist cubital and carpal tunnel syndrome as a result of his 
service-connected cervical spine disc disease.  The Board remands 
for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination to administer pulmonary function 
tests.  


2.  Schedule the appellant for a VA 
examination and medical opinion to determine:

a) whether the appellant's right shoulder 
osteoarthritis is at least as likely as 
not caused or aggravated by to inservice 
injuries and his complaints of a right 
rotator cuff tear at separation; and

b) whether the appellant has right hand 
and wrist cubital and carpal tunnel 
syndrome which is at least as likely as 
not caused or aggravated by to his 
service-connected cervical spine 
degenerative disc disease.

The entire claims folder and a copy of this 
REMAND must be made available to the 
physician.

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


